Appeal from a judgment (denominated order) of the Supreme Court, Oneida County (James W. McCarthy, A.J.), entered August 25, 2004. The judgment, insofar as appealed from, denied the motion of Oneida Indian Nation of New York and Ray Halbritter to dismiss the third amended complaint upon the grounds of failure to join an indispensable party and lack of a justiciable controversy.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court. Present—Pigott, Jr., P.J., Green, Gorski, Smith and Lawton, JJ.